Title: To James Madison from Albert Gallatin, 4 September 1815
From: Gallatin, Albert
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            New York 4th Septer. 1815
                        
                        I have sent by Mr Cutts the convention for regulating the commercial intercourse with Great Britain, & will write on that subject to the Secretary of State. I will only say that the British Government appeared rather desirous to have made no arrangement & to have kept the whole intercourse to be controuled by their own municipal regulations, which they thought we could not counteract. The convention, such as it is, must, so far as relates to them, be considered as an evidence of friendly disposition. The campaign of 1814 had made us respected and gave us peace. Their antipathy & prejudices in other respects have been modified; and, although their pride has, if that was possible, been increased by the late events in Europe, they will, I think, be disposed to preserve friendly relations with us, and, at all events, avoid a rupture. There had not, to my knowledge, been any case of impressment in the British ports since the commencement of the late hostilities.
                        
                        You will find Todd in good health; but he has spent a longer time in Europe & more money than I wished. He owes twelve hundred & eighty pounds Sterling, with interest from 1st June last, to the Barings, for which I have made myself responsible, and which should be remitted as soon as convenient.
                        I received the account of my appointment to France with pleasure and gratitude, as an evidence of your undiminished friendship and of public satisfaction for my services. Whether I can or will accept I have not yet determined. The Season will be far advanced for taking Mrs. Gallatin across the Atlantic, and I have had not time to ascertain what arrangements if any, I can make for my children & private business during a second absence. The delay has been rather advantageous to the public, as it was best to have no Minister at Paris during the late events.
                        Mrs. G., with her best compliments, congratulates Mrs Madison on her son’s return; and I am with the most sincere attachment & respect truly Your’s
                        
                            
                                Albert Gallatin
                            
                        
                    
                    
                        I enclose a letter from La Fayette. When do you expect to be at Washington?
                    
                